

Exhibit 10.2


FORM OF AGREEMENT UNDER NACCO INDUSTRIES, INC.
EXECUTIVE LONG-TERM INCENTIVE COMPENSATION PLAN


NACCO Industries Inc.
5875 Landerbrook Drive, Suite 300
Cleveland, Ohio 44124-4017
Attention: Secretary


Re:
20__ Grant of Award Shares Executive Long-Term Incentive Compensation
Plan                    



The undersigned is an employee of NACCO Industries, Inc. (the “Company”) or one
of its wholly-owned subsidiaries (together with the Company, the “Employers”) to
whom grants of an award (the “Award”) consisting of [insert number] fully paid
and nonassessable shares (the “Award Shares”) of Class A Common Stock, par value
$1.00 per share, of the Company (“Class A Common”) were made on [], 20__ by the
Compensation Committee (the “Committee”) of the Board of Directors of the
Company pursuant to the NACCO Industries, Inc. Executive Long-Term Incentive
Compensation Plan (the “Plan”). I hereby accept the Award and acknowledge to and
agree with the Company as follows:
1.
Award. I acknowledge that the Committee has granted the Award to me subject to
the terms of the Plan and the related Executive Long-Term Incentive Compensation
Plan Guidelines for the January 1, 20__ through December 31, 20__ Award Term
(the “20__ Guidelines”) and the terms of this Agreement, and I hereby
acknowledge receipt of stock certificate numbered [] for [] shares of Class A
Common representing the Award Shares.

2.
Restrictions on Transfer. I represent and covenant that, other than a Transfer
(as defined below) (a) by will or the laws of descent and distribution, (b)
pursuant to a domestic relations order meeting the definition of a qualified
domestic relations order under Section 206(d)(3)(B) of the Employee Retirement
Income Security Act of 1974, as amended (“QDRO”), (c) to a trust (a “Trust”) for
my benefit or the benefit of my spouse, my children or my grandchildren
(provided that Award Shares transferred to such a Trust shall continue to remain
subject to the transfer restrictions hereinafter set forth) or (d) as otherwise
permitted under the Plan with the consent of the Committee, the Award Shares
shall be non-transferable and I shall not make (or attempt to make) any sale,
assignment, transfer, exchange, pledge, hypothecation or encumbrance of the
Award Shares (collectively, a “Transfer”).

3.
Lapse of Restrictions. I acknowledge that the transfer restrictions on the Award
Shares set forth in paragraph (2) above shall lapse for all purposes and shall
be of no further force or effect upon the earliest to occur of: (a) December 31,
20__; (b) the date of my death or permanent disability; (c) five years after
retirement in accordance with the terms of The Combined Defined Benefit Plan of
NACCO Industries, Inc. and Its Subsidiaries (or, if I am not a member of such
plan, five years after my termination of employment with the Employers after
reaching age 60 with at least 15 years of service with the Employers) (or
earlier with the approval of the Committee); (d) an extraordinary release of
transfer restrictions pursuant to Section 8(d) of the Plan; (e) the Transfer of
Award Shares pursuant to a QDRO, but only as to the shares so transferred and
(f) a lapse of transfer restrictions as determined by the Committee in
accordance with the Plan. As notice of such transfer restrictions, I acknowledge
that there is affixed to each stock certificate representing Award Shares the
following legend:

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER SET FORTH IN THE



--------------------------------------------------------------------------------



NACCO INDUSTRIES, INC. EXECUTIVE LONG-TERM INCENTIVE COMPENSATION PLAN (“PLAN”).
SUCH RESTRICTIONS ON TRANSFER UNDER THE PLAN SHALL LAPSE FOR ALL PURPOSES AND
SHALL BE OF NO FURTHER FORCE OR EFFECT AFTER DECEMBER 31, 20__, OR SUCH EARLIER
TIME AS PROVIDED IN THE PLAN.
4.
Obligations. I agree that each Trust and I shall fulfill the obligations imposed
with respect to Award Shares by the Plan, this Agreement and the 20__
Guidelines.

5.
Rights. I understand that, subject to the transfer restrictions set forth
herein, I shall have all of the rights of a holder of Class A Common with
respect to the Award Shares, including the right to vote such shares, to receive
any dividends paid thereon and to participate in any of the matters described in
clauses (b) and (c) of Section 9 of the Plan. Any securities that I receive in
respect to Award Shares in connection with any of such matters shall be deemed
to be Award Shares, and shall be subject to the transfer restrictions set forth
herein to the same extent and for the same period as if such securities were the
original Award Shares with respect to which they were issued (unless such
restrictions are modified or eliminated by the Committee).

6.
Surrender of Certificates. I understand that: (a) in the case of a Transfer
under clause (a) or (b) of paragraph 2 above, on surrender to the Company by my
successor or successors in interest to the Award Shares of the appropriate
certificate or certificates reflecting the Award Shares, or (b) on surrender to
the Company (or its delegate) of the appropriate certificate or certificates
reflecting Award Shares with respect to which the transfer restrictions have
otherwise lapsed in accordance with paragraph 3 above, the Company shall cause a
new certificate or certificates to be issued without any legend referring to
such restrictions.

7.
Withholding. In order that the applicable Employer may satisfy its withholding
obligations with respect to the compensation income resulting from the grant of
any Award Shares, I authorize and direct the applicable Employer to withhold
from any amounts otherwise payable to me such amounts of taxes with respect to
the income attributable to such shares and at such time or times as may be
required to be withheld, including, without limitation, taxes required to be
withheld by reason of the compensation required to be reported for Federal
income and employment tax purposes by me, all as determined in good faith in the
sole judgment of the Company. If there are no such amounts otherwise payable to
me, or if such amounts are insufficient, I will reimburse or indemnify the
applicable Employer or make provision satisfactory to the Board of Directors or
the Committee (or to any officer authorized for that purpose by the Board of
Directors or the Committee) to reimburse or indemnify the applicable Employer
for such amounts of taxes at such time and from time to time, as the Company may
make demand for such reimbursement or indemnity. If and to the extent that in
the sole judgment of the Board of Directors or the Committee (or any officer
authorized for that purpose by the Board of Directors or the Committee) it
appears advisable to do so, in order to enforce the Company’s rights under the
Plan and this Agreement, the Company shall not issue or cause to be issued to me
(or to my successor in interest), any new stock certificate without any legend
referring to the transfer restrictions with respect to the Award Shares as to
which such restrictions have lapsed, unless and until such amounts of taxes have
been withheld from amounts otherwise payable to me (or any of my successors in
interest), or I (or such successor in interest) reimburse or indemnify the
applicable Employer for such amounts of such taxes or make other provisions for
reimbursement or indemnification to the applicable Employer of such taxes,
satisfactory in the sole judgment of the Board of Directors or the Committee (or
such officer) exercised in good faith.




--------------------------------------------------------------------------------



8.
No Right to Employment. I acknowledge that the grant of Award Shares to me does
not in any way entitle me to continued employment with the Employers and does
not limit or restrict any right that the Employers otherwise may have to
terminate my employment.

 
 
 
 
 
[Name]
 
 
 
ACCEPTED [ ]
__________________ , 20__
 
NACCO INDUSTRIES, INC.
 
 
 
 
By:
 
 
 
[name and title]
 






